Citation Nr: 1119136	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-26 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right foot heel spur.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to an initial compensable evaluation for hypertrophic degenerative arthritis of the thoracic spine.

4.  Entitlement to an initial compensable evaluation for obstructive sleep apnea.

5.  Entitlement to service connection for right foot plantar fasciitis.

6.  Entitlement to service connection for Bell's palsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to February 1990 and from March 1991 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran moved to Maryland, and jurisdiction of the claims was assumed by the RO in Baltimore, Maryland.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the right foot heel spur causes a moderate right foot disability.

2.  The credible evidence does not show that degenerative disc disease of the cervical spine is manifested by forward flexion of 30 degrees or less, a combined range of motion of 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

3.  The credible evidence does not show that hypertrophic degenerative arthritis of the thoracic spine is manifested by forward flexion of 85 degrees or less, a combined range of motion of 235 degrees or less, or muscle spasm, guarding, or localized tenderness not resulting in an abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of the height.

4.  The credible evidence does not show that the obstructive sleep apnea causes persistent day-time hypersomnolence.

5.  The preponderance of the evidence is against a finding that right foot plantar fasciitis had its onset in service.

6.  The preponderance of the evidence is against a finding that the Veteran has any residuals from in-service Bell's palsy.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, but no higher, for right foot heel spur have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).

3.  The criteria for an initial compensable evaluation for hypertrophic degenerative arthritis of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

4.  The criteria for an initial compensable evaluation for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.104, Diagnostic Code 6847 (2010).

5.  Right foot plantar fasciitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

6.  Residuals of Bell's palsy were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Because service connection for degenerative disc disease of the cervical spine, degenerative arthritis of the thoracic spine, right foot heel spur, and obstructive sleep apnea was granted in the rating decision on appeal and initial ratings and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As to the claims for service connection for right foot plantar fasciitis and Bell's palsy, VA notified the Veteran in correspondence dated in November 2007 of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  VA also informed the Veteran of how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the claimant, including obtaining the service treatment records and providing the Veteran with VA examinations in connection with his claims.  VA also provided the Veteran with hearing the Board in January 2011.  A transcript of the hearing has been associated with the claims file.  Following the hearing, the Veteran submitted additional evidence and attached a waiver of initial consideration of that evidence by the agency of original jurisdiction.  Thus, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).  
 
The Board finds the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Ratings

The Veteran states he warrants higher evaluations than the current ones assigned to the service-connected disabilities.  At the January 2011 hearing, he testified that the pain in his cervical spine started at the base of his head down to his shoulders.  He described the severity of the pain as ranging from a 4 to 6 on a scale from 1 to 10 with 10 being the worst.  The Veteran stated he would get flare-ups, which pain level he said would get to a 9 or 10.  He described being unable to rotate his head during a flare-up.  The Veteran stated that the pain radiated down his left arm and left hand at times.  He testified that the pain would affect his ability to work and drive.  As to his thoracic spine, the Veteran stated that pain in that area would restrict his motion and cause pain.  He stated he had noticeable weakness in throughout his spine.  The Veteran stated he was not taking any medication for his back.

As to his sleep apnea, the Veteran testified he had undergone a sleep study while in service and one after he was discharged from service.  He stated that during the second sleep study, he was given a C-pap machine midway through the night.  The Veteran testified he got approximately eight hours of sleep each night.  He stated he was drowsy during the day on a daily basis and noted that his snoring had worsened.  The Veteran stated he would wake himself up with his own snoring.  The Veteran reported he had pain in his heel of his right foot.  He noted that he had been given orthotics to wear while still in service and that he still used them on a daily basis.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the holding in Fenderson v. West, 12 Vet. App. 119 (1999), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A.  Right Foot Heel Spur

A moderate foot injury warrants a 10 percent rating while a moderately severe foot injury warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

After having carefully reviewed the evidence of record, the Board finds that resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent evaluation for right foot heel spur have been met.  The evidence shows that the Veteran complained of right foot pain in service.  He was given orthotics at that time, and he testified at the January 2011 hearing that he still used them.  In the November 2007 VA examination report, the examiner noted that the right foot had tenderness in the forefoot and hind foot of the plantar aspect.  Following the January 2011 hearing, the Veteran submitted additional evidence showing complaints of foot pain.  The examiner stated the Veteran should wear extra heel padding.  One of the records shows the Veteran was getting an injection in his foot as a result of pain.  The Board finds that the pain the Veteran experiences in his right foot warrants a compensable evaluation.  Thus, a 10 percent evaluation under Diagnostic Code 5284 is granted.

The Board, however, does not find that the evidence warrants an initial evaluation in excess of 10 percent.  In order to warrant a 20 percent evaluation, the foot disability needs to be moderately severe.  In the November 2007 and January 2010 VA examination reports, the examiner noted the Veteran's gait was normal.  In the January 2010 examination report, the examiner noted the Veteran was able to walk briskly.  The examiner added that, "[T]there is no limitation in walking."  Such clinical findings do not establish a foot disability that is moderately severe.  The Veteran is able to walk without an assistive device and reported he has not lost any time from work due to his foot disability.  

The Board finds that the now-assigned 10 percent rating for the right foot arch strain already contemplates any pain on limitation of motion and does not warrant an additional rating under DeLuca. 

The Board concludes that the 10 percent evaluation now assigned for the Veteran's right foot disability should apply to the entire period.  The clinical findings described in the November 2007 examination, in the Board's opinion, establish that the Veteran meets the criteria for a compensable evaluation.  An evaluation in excess of 10 percent is not warranted throughout the appeal period for the reasons stated above.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

B.  Cervical and Thoracic Spine

Degenerative disc disease of the cervical spine is evaluated under Diagnostic Code 5243 by application of a general rating formula for diseases and injuries of the spine and by application of a formula based on incapacitating episodes.  Degenerative arthritis of the thoracic spine is evaluated under Diagnostic Code 5242 by application of a general rating formula for diseases, which evaluations are as follows, in part:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is thoracolumbar spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the thoracolumbar spine is 340 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, is as follows, in part:

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..............................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..............................................................10

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.


1.  Cervical spine

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against is against an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.  The Veteran's range of motion and combined range of motion do not fall under the criteria for a 20 percent evaluation.  For example, at the November 2007 VA examination, the Veteran's forward flexion was 45 degrees and the combined range of motion of the cervical spine was 280 degrees.  At the January 2010 examination, forward flexion was 40 degrees, and the combined range of motion was 255 degrees.  Such ranges of motion do not fall in the 20 percent evaluation criteria.  

Additionally, neither examiner reported findings of muscle spasm or guarding.  The November 2007 examiner noted the Veteran had lordosis of the cervical spine, but such clinical finding is part of the criteria for the 10 percent evaluation.  There was no indication that any localized tenderness or guarding resulted in abnormal gait or abnormal contour of the cervical spine.

Given this evidence and the absence of more severe limitation of motion or any indication of muscle spasm, localized tenderness, or guarding resulting in abnormal gait or abnormal contour of the cervical spine, a rating higher than 10 percent is not warranted.

The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In the November 2007 VA examination report, the examiner stated he found no loss of motion due to repetitive use due to pain, fatigability, weakness, or lack of endurance.  He stated that even during a flare-up, there would not be any additional functional limitation of motion.  In the January 2010 VA examination report, the examiner stated there was no pain throughout range of motion and no loss of motion on repetitive maneuver times three.  In short, there is no additional loss of function caused by limitation of motion due to pain.  Therefore, the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a disability rating higher than 10 percent.  

Application of the criteria for rating intervertebral disc syndrome based on incapacitating episodes yields no higher rating because the record is absent for documentation of any incapacitating episodes.  Indeed, the Veteran has not claimed on appeal that he was ever prescribed bed rest by a physician for his disability, and there is no evidence of record that this has ever occurred.

Under Note (1) of the General Rating Formula, any associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, diagnostic code 5237.  However, while the Veteran has complained of pain radiating down his left upper extremity, two examiners have made specific findings that the Veteran's upper extremities have no sensory deficits.  See November 2007 and January 2010 VA examination reports.  In other words, there is no objective evidence of radiculopathy in the upper extremities.  Therefore, the Board need not consider whether a separate evaluation is warranted for neurological deficit.  

Given the above, the Veteran's current disability picture more nearly approximates the criteria required for a 10 percent rating disability.  Hence, the preponderance of the evidence is against assigning a rating higher than 10 percent disabling for the Veteran's cervical spine disability based on the criteria for diseases and injuries of the spine found in the General Rating Formula.

The Board does not find evidence that the rating assigned for the Veteran's cervical spine disability should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


2.  Thoracic spine

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against is against an initial compensable evaluation for degenerative arthritis of the thoracic spine.  The Veteran's range of motion and combined range of motion do not fall under the criteria for a 10 percent evaluation.  For example, at both the November 2007 and January 2010 VA examinations, the Veteran's forward flexion of the thoracolumbar spine was 90 degrees, which is full, and the combined range of motion was 240 degrees, which is the maximum combined evaluation.  Such ranges of motion do not fall in the 10 percent evaluation criteria, which requires flexion and combined range of motion to be less than full.  

Additionally, neither examiner reported findings of muscle spasm or guarding or localized tenderness.  In fact, the November 2007 and January 2010 examiners reported findings to the contrary.  For example, in the November 2007 examination report, the examiner stated the Veteran's gait was normal and he did not use an assistive device.  In the January 2010 examination report, the examiner noted he observed the Veteran walking briskly down the hallway without an assistive device and with a normal gait and posture.  He stated that clinically there was no evidence of localized tenderness or spine deformity.  Given this evidence and the absence of more severe limitation of motion or any indication localized tenderness or an abnormal gait or abnormal contour of the thoracolumbar spine, a compensable evaluation is not warranted.

The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In the November 2007 VA examination report, the examiner stated he found no loss of motion due to repetitive use due to pain, fatigability, weakness, or lack of endurance.  He stated that even during a flare-up, there would not be any additional functional limitation of motion.  In the January 2010 VA examination report, the examiner stated there was no pain throughout range of motion and no loss of motion on repetitive maneuver times three.  In short, there is no additional loss of function caused by limitation of motion due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a compensable disability rating.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under Note (1) of the General Rating Formula, any associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, diagnostic code 5237.  Both the November 2007 and January 2010 examiners made specific findings that the Veteran's lower extremities have no sensory deficits.  See November 2007 and January 2010 VA examination reports.  In other words, there is no objective evidence of radiculopathy in the lower extremities.  Therefore, the Board need not consider whether a separate evaluation is warranted for neurological deficit.  

Given the above, the Veteran's current disability picture does not more nearly approximates the criteria required for a 10 percent rating disability.  Hence, the preponderance of the evidence is against assigning a compensable rating for the Veteran's thoracic spine disability based on the criteria for diseases and injuries of the spine found in the General Rating Formula.

The Board does not find evidence that the rating assigned for the Veteran's thoracic spine disability should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

C.  Obstructive Sleep Apnea

The service-connected obstructive sleep apnea is evaluated under Diagnostic Code 6847.  Under that Diagnostic Code, a noncompensable rating is warranted for asymptomatic but documented sleep disorder breathing.  A 30 percent disability rating is warranted for persistent day-time hypersomnolence.  A 50 percent disability rating is warranted when the disability requires the use of a breathing assistance device such as a CPAP machine.  38 C.F.R. § 4.104, Diagnostic Code 6847.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for obstructive sleep apnea.  There is no question that the Veteran has not been prescribed, nor does he use, a CPAP machine.  The Veteran claims that he is tired every day as a result of the sleep apnea.  The Board, however, finds such report by the Veteran to be of questionable credibility.  For example, in the June 2007 in-service sleep study, the examiner wrote, "P[atien]t reports no daytime sleepiness."  When the Veteran underwent the sleep study in January 2008 by VA, he reported he felt "a little bit sleepy about 2 times a week during the daytime."  In a February 2008 letter from the Veteran's wife, she made no mention of the Veteran being tired.  Rather, she addressed the fact that the Veteran snored loudly.  

It was only after the April 2008 rating decision on appeal was issued, wherein the RO informed him that in order to warrant a 30 percent evaluation, he would need to have daily hypersomnolence that the Veteran first reported daily sleepiness.  The Board finds such allegation by the Veteran not credible.  He reported to two, different medical professionals that he had no sleepiness or no more than two days of sleepiness in a week.  Such reports are consistent with each other.  Going from being sleepy two days a week to being sleepy every day is questionable.  Further, his allegation that the medical professional wrote down the wrong number of days is rejected, particularly when the report is consistent with the June 2007 notation of no sleepiness.  

The Veteran has argued his sleep apnea has gotten worse by alleging his snoring is loud.  When the Veteran underwent his sleep study in 2007, loud snoring was noted.  Loud snoring is not one of the criteria contemplated in the Diagnostic Code.  Additionally, in the 2007 sleep study report, the examiner, while noting the Veteran had loud snoring, concluded the Veteran had mild sleep apnea.  Thus, based upon this medical conclusion, it does not appear that loud snoring is indicative of severe obstructive sleep apnea.  

The Board is aware that in the January 2008 VA sleeps study, "moderate obstructive sleep apnea" was noted; however, it was also noted that the Veteran had "mild oxygen desaturation."  In order to warrant a 30 percent evaluation, there needs to be credible evidence of daily hypersomnolence.  The Board does not find that the Veteran's allegations of daily hypersomnolence are credible.  

The Board also does not find evidence that the rating assigned for the obstructive sleep apnea should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

D.  Extraschedular Consideration

The Board now turns to whether extraschedular consideration is warranted in this case as to the four service-connected disabilities being considered.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case for any of the service-connected disabilities that are part of the current appeal.  Ratings have been assigned that contemplate the disabilities and symptomatology of each manifestation of the Veteran's disabilities involving the right foot, cervical spine, thoracic spine, and obstructive sleep apnea.  There are no manifestations of the Veteran's right foot, cervical spine, thoracic spine, and sleep apnea that are not contemplated by the rating schedule and adequate evaluations were assigned to these disabilities based on evidence showing the symptomatology and/or disability.  

The Veteran has alleged that each of these disabilities have an impact on his daily life; however, he has not alleged any impact on his occupation throughout the appeal.  In fact, in the January 2010 examination report, the examiner stated there was no evidence of adverse impact on activities of daily living or his current occupation.  Also, the Veteran has not contended that any of the service-connected disabilities had resulted in hospitalization.  In the January 1010 examination report, the examiner stated there was no history of hospitalization or surgery.  The Board does not find that the Veteran waking up several times at night due to the obstructive sleep apnea establishes an exceptional disability picture.

Therefore, no referral for extraschedular consideration is required for any of the above service-connected disabilities, and no further analysis is in order.

III.  Service Connection

The Veteran claims that service connection for right foot plantar fasciitis and residuals of Bell's Palsy should be granted.  At the January 2011 hearing, the Veteran testified he had been treated for plantar fasciitis during service and had recently been diagnosed with it by a podiatrist.  As to Bell's palsy, the Veteran stated he had been treated for such in November 2001 and continued to receive treatment until approximately May 2002.  He noted that VA had determined he did not have any residuals but argued he continued to have residuals.  The Veteran testified that behind his right ear, he had tenderness that would go back to his throat.  He also stated he had uncontrollable coughing spells, which was triggered by pain in that area.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A.  Right Foot Plantar Fasciitis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for right foot plantar fasciitis.  The service treatment records show that the Veteran was given a physical profile in December 2006 for heel spur and plantar fasciitis, which was for three months.  In an April 2007 Report of Medical Examination, the examiner stated that clinical evaluation of the foot was abnormal due to right heel spur with moderate pain.  The Veteran reported heel spur and plantar fasciitis.  Thus, following the December 2006 diagnosis of plantar fasciitis, the examiner examined the Veteran's foot in April 2007 and found the heel spur only.  This also happened when the Veteran was examined in November 2007 by VA.  There, the examiner found evidence of the heel spur but found the Veteran did not have plantar fasciitis.  The first post service diagnosis of plantar fasciitis was in December 2010, which is more than three years following service discharge.  When two medical professionals examined the Veteran's foot and found only the heel spur in April 2007 and again in November 2007, the Board finds that the preponderance of the evidence is against a finding that the Veteran developed chronic plantar fasciitis in service.  When the podiatrist diagnosed the Veteran with plantar fasciitis in December 2010, he did not attribute it to service.

While the Veteran is competent to allege chronic pain in the bottom of his feet, he is not competent to state whether such pain is due to the service-connected heel spur or plantar fasciitis.  Two, different medical professionals found evidence of a heel spur in April 2007 and November 2007.  The April 2007 examiner did not diagnose plantar fasciitis.  The November 2007 examiner specifically found the Veteran did not have such diagnosis.  

The Board does not find that the diagnosis of plantar fasciitis three years after service discharge to be evidence of a continuity of symptomatology following service discharge.  Again, the Veteran is service connected for right foot heel spur, and the Board has awarded him a 10 percent evaluation finding that the Veteran had a moderate right foot disability as a result.

In light of the preponderance of the evidence being against the claim of entitlement to service connection for right foot plantar fasciitis, the benefit of the doubt doctrine is not applicable, and service connection cannot be granted. 38 U.S.C.A. § 5107(b). Accordingly, the claim is denied.

B.  Bell's Palsy

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for residuals of Bell's palsy.  The service treatment records show that the Veteran was diagnosed with Bell's palsy in August 2001, and he carried that diagnosis until approximately May 2002.  However, the preponderance of the evidence is against a finding that the Veteran has residuals from the temporary in-service diagnosis.  In June 2003, the Veteran claimed he had had slight facial muscle function disturbance.  In April 2007, the Veteran reported he had gone to an emergency room and been diagnosed with Bell's palsy, but there was no report of residual symptoms.  In an April 2007 Report of Medical Examination, the examiner stated that clinical evaluation of the face was normal.  When addressing the summary of defects, there was nothing reported that related to the Bell's palsy.  

When the Veteran was examined by VA in November 2007, he reported the temporary symptoms he experienced in service when he was diagnosed with Bell's palsy, which symptoms he reported subsided after six month or so.  The examiner wrote, "He had no recurrence.  Currently, he is asymptomatic."  Examination of the head and face revealed no asymmetry or deformities.  The examiner found that the Bell's palsy was "resolved." 

The Veteran claims he has residuals from the in-service diagnosis of Bell's palsy.  While he is competent to report symptoms that he observes, he is not competent to state that such symptoms are attributable to Bell's palsy.  Medical professionals examined the Veteran in April 2007 and November 2007 and did not enter a diagnosis of residuals of Bell's palsy.  In the November 2007 examination report, the examiner specifically found that there were no residuals.  The Veteran has not brought forth any competent evidence from a medical professional that he currently has residuals.  His own statements and testimony are insufficient to establish current residuals.

In order for service connection to be granted, the evidence must establish, among other things, that the claimant currently has the disability for which service connection is claimed.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability, and in the absence of competent proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The service treatment records show the Veteran was treated for Bell's palsy in 2001/2002.  However, since then and since separation from service, there has been no showing of a diagnosis of or treatment for a disability involving residuals of Bell's palsy.  Without competent evidence of a current disability resulting from Bell's palsy, service connection for residuals of Bell's palsy must be denied, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial 10 percent evaluation for right foot heel spur is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine is denied.

Entitlement to an initial compensable evaluation for hypertrophic degenerative arthritis of the thoracic spine is denied.

Entitlement to an initial compensable evaluation for obstructive sleep apnea is denied.

Entitlement to service connection for plantar fasciitis is denied.

Entitlement to service connection for Bell's palsy is denied.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


